                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge William J. Martinez

Civil Action No. 14-cv-0076-WJM

BRIAN C. STRAUB,

       Applicant,

v.

BARRY GOODRICH, BCCF Warden, and
THE ATTORNEY GENERAL OF THE STATE OF COLORADO,

       Respondents.


               ORDER ON APPLICATION FOR WRIT OF HABEAS CORPUS


       The matter before the Court is an Amended Application for a Writ of Habeas

Corpus Pursuant to 28 U.S.C. ' 2254 (Docket No. 4), filed pro se by Applicant, Brian C.

Straub. Upon consideration of Respondents’ Answer (Docket No. 68), Applicant’s

Reply (Docket No. 69), and the state court record, the Court denies the Amended

Application.

I. Procedural Background

       On May 2, 2008, Applicant was convicted of aggravated robbery and second-

degree kidnapping in Denver District Court Case No. 07CR2494. (Docket No. 1 at 1-

2). He was sentenced to consecutive 10-year terms for the offenses. 1 (Id. at 1).



1 In September 2017, Applicant was released to a community corrections facility in Lakewood, Colorado.
(Docket Nos. 41, and 48 at 1). He remains in custody for purposes of pursuing federal habeas relief.
See Jones v. Cunningham, 371 U.S. 236 (1963) (holding that a person released on parole is “in custody”
for purposes of the federal district court’s habeas corpus jurisdiction).
                                                  1
       Applicant’s convictions were affirmed on direct appeal in People v. Brian C.

Straub, No. 08CA1587 (Colo. App. March 8, 2012) (unpublished) (Straub I). (Docket

No. 4 at 29-44). The Colorado Supreme Court denied his petition for certiorari review

on January 7, 2013. (Id. at 50). Applicant did not file a petition for certiorari review in

the United States Supreme Court.

       Applicant initiated this federal habeas proceeding on January 9, 2014. (Docket

No. 1). He filed an Amended Application on January 30, 2014 (Docket No. 4) asserting

the following claims:


       1. The prosecutor violated Applicant’s due process rights under Brady v.
          Maryland, 373 U.S. 83 (1963), by failing to disclose:

          (a) The existence of a database of vehicle license plate numbers
          entering and leaving Denver International Airport (DIA) parking
          facilities, which, had it been reviewed prior to trial, would have
          shown that a vehicle registered to Applicant and his father entered
          DIA at the approximate time of the robbery, which in turn would
          have corroborated Applicant’s alibi defense (Docket No. 4 at 4, 9-
          13);

          (b) Criminal histories of three prosecution witnesses (id. at 4, 13-
          14).

       2. The prosecutor engaged in misconduct, in violation of due process by:

          (a) suggesting through cross-examination of defense witnesses and in
          rebuttal closing argument, that Applicant had the burden of proving his
          innocence (id. at 5, 14-21);

          (b) commenting, during cross-examination of Applicant, on Applicant’s
          invocation of the Fifth Amendment privilege of remaining silent (after
          speaking with police) (id. at 17).

       3. Trial counsel was constitutionally ineffective in failing to:

          (a) investigate the license plate database at DIA, which counsel
                                               2
          knew about prior to trial (id. at 5, 22-23);

          (b) object to the prosecution’s late disclosure of the database (id. at
          22);

          (c) investigate the criminal backgrounds of three prosecution
          witnesses (id. at 5-6, 23-24);

          (d) adequately prepare to undermine or rebut the prosecution’s
          evidence that DNA in a ski mask found at the scene matched
          Applicant’s DNA (id. at 6, 24-25);

          (e) object to prosecution questions of alibi witnesses MH and SF,
          which suggested that their lack of corroboration for their alibi
          testimony undermined the credibility of their testimony (id. at 25);

          (f) object to prosecution questions and argument suggesting
          Applicant had a burden to prove his innocence (id. at 26);

          (g) request a curative instruction or a mistrial after Applicant’s
          burden-shifting objection to the prosecution’s closing argument was
          overruled (id.); and,

          (h) rebut the prosecution’s suggestion that alibi witnesses had not
          provided accurate contact information to, or otherwise cooperated
          with, the prosecution (id. at 25-26).

       On September 30, 2014, Senior District Judge Lewis T. Babcock issued an Order

Staying Case pending Applicant’s exhaustion of state court remedies for the ineffective

assistance of counsel claims asserted in the Amended Application. (Docket No. 18).

       Applicant notified the Court on September 13, 2017, that the Colorado Court of

Appeals had affirmed the state district court’s denial of post-conviction relief in People v.

Brian C. Straub, No. 15CA153 (Colo. App. Sept. 7, 2017) (unpublished) (Straub II).

(Docket No. 39 at 33-62). The case was randomly assigned to the undersigned

(Docket No. 55), and the Court issued an Order to Dismiss in Part and for Answer on

                                              3
December 27, 2017. (Docket No. 57). In the December 27 Order, the Court

dismissed claim 2(b) of the Amended Application as procedurally barred. (Id. at 9-10).

The Court further determined that one of the allegations in sub-claim 3(g) (counsel was

ineffective in failing to request a mistrial) was procedurally defaulted, but deferred ruling

on whether Applicant had shown cause to excuse the procedural default, pending

receipt of the state court record and Respondents’ Answer on the merits. (Id. at 12-

14). The parties thereafter filed briefing on the merits of the remaining claims.

II. Legal Standards

   A. 28 U.S.C. § 2254(d)

       Title 28 U.S.C. ' 2254(d) provides that a writ of habeas corpus may not be

issued with respect to any claim that was adjudicated on the merits in state court unless

the state court adjudication:

       (1) resulted in a decision that was contrary to, or involved an
           unreasonable application of, clearly established Federal law, as
           determined by the Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable
           determination of the facts in light of the evidence presented in the
           State court proceeding.

28 U.S.C. ' 2254(d). The applicant bears the burden of proof under ' 2254(d). See

Woodford v. Visciotti, 537 U.S. 19, 25 (2002) (per curiam).

       A claim may be adjudicated on the merits in state court even in the absence of a

statement of reasons by the state court for rejecting the claim. Harrington v. Richter,

562 U.S. 86, 98-99 (2011). In particular, Adetermining whether a state court=s decision

resulted from an unreasonable legal or factual conclusion does not require that there be

                                              4
an opinion from the state court explaining the state court=s reasoning.@ Id. at 98. Even

A[w]here a state court=s decision is unaccompanied by an explanation, the habeas

petitioner=s burden still must be met by showing there was no reasonable basis for the

state court to deny relief.@ Id. at 98. Thus, when a state court rejects a federal claim

without expressly addressing that claim, a rebuttable presumption arises that the federal

claim was adjudicated on the merits. See Johnson v. Williams, 568 U.S. 289, 301

(2013).

       The court reviews claims of legal error and mixed questions of law and fact

pursuant to 28 U.S.C. ' 2254(d)(1). See Cook v. McKune, 323 F.3d 825, 830 (10th Cir.

2003). The threshold question the court must answer under ' 2254(d)(1) is whether

the applicant seeks to apply a rule of law that was clearly established by the Supreme

Court at the time his conviction became final. See Williams v. Taylor, 529 U.S. 362,

390 (2000). Clearly established federal law Arefers to the holdings, as opposed to the

dicta, of [the Supreme] Court=s decisions as of the time of the relevant state-court

decision.@ Id. at 412. Furthermore,

       clearly established law consists of Supreme Court holdings in cases
       where the facts are at least closely-related or similar to the case sub
       judice. Although the legal rule at issue need not have had its genesis in
       the closely-related or similar factual context, the Supreme Court must
       have expressly extended the legal rule to that context.

House v. Hatch, 527 F.3d 1010, 1016 (10th Cir. 2008). If there is no clearly

established federal law, that is the end of the court=s inquiry pursuant to ' 2254(d)(1).

See id. at 1018.

       If a clearly established rule of federal law is implicated, the court must determine

                                             5
whether the state court=s decision was contrary to or an unreasonable application of that

clearly established rule of federal law. See Williams, 529 U.S. at 404-05.

               A state-court decision is contrary to clearly established federal law
      if: (a) Athe state court applies a rule that contradicts the governing law set
      forth in Supreme Court cases@; or (b) Athe state court confronts a set of
      facts that are materially indistinguishable from a decision of the Supreme
      Court and nevertheless arrives at a result different from [that] precedent.@
      Maynard [v. Boone], 468 F.3d [665,] 669 [(10th Cir. 2006)] (internal
      quotation marks and brackets omitted) (quoting Williams, 529 U.S. at
      405). AThe word >contrary= is commonly understood to mean
      >diametrically different,= >opposite in character or nature,= or >mutually
      opposed.=@ Williams, 529 U.S. at 405 (citation omitted).

              A state court decision involves an unreasonable application of
      clearly established federal law when it identifies the correct governing
      legal rule from Supreme Court cases, but unreasonably applies it to the
      facts. Id. at 407-08. Additionally, we have recognized that an
      unreasonable application may occur if the state court either unreasonably
      extends, or unreasonably refuses to extend, a legal principle from
      Supreme Court precedent to a new context where it should apply.

House, 527 F.3d at 1018.

      The federal court=s inquiry pursuant to the Aunreasonable application@ clause is

an objective one. See Williams, 529 U.S. at 409-10. A[A] federal habeas court may

not issue the writ simply because that court concludes in its independent judgment that

the relevant state-court decision applied clearly established federal law erroneously or

incorrectly. Rather that application must also be unreasonable.@ Id. at 411. A[A]

decision is >objectively unreasonable= when most reasonable jurists exercising their

independent judgment would conclude the state court misapplied Supreme Court law.@

Maynard, 468 F.3d at 671. In addition,

      evaluating whether a rule application was unreasonable requires
      considering the rule's specificity. The more general the rule, the more
      leeway courts have in reaching outcomes in case-by-case determinations.
                                             6
       [I]t is not an unreasonable application of clearly established Federal law
       for a state court to decline to apply a specific legal rule that has not been
       squarely established by [the Supreme] Court.

Harrington, 562 U.S. at 101 (internal quotation marks and citation omitted). In

conducting this analysis, the court Amust determine what arguments or theories

supported or . . . could have supported[ ] the state court's decision@ and then Aask

whether it is possible fairminded jurists could disagree that those arguments or theories

are inconsistent with the holding in a prior decision of [the Supreme] Court.@ Id.

Under this standard, Aonly the most serious misapplications of Supreme Court

precedent will be a basis for relief under ' 2254.@ Maynard, 468 F.3d at 671; see also

Harrington, 562 U.S. at 88 (stating that Aeven a strong case for relief does not mean the

state court's contrary conclusion was unreasonable@).

       As a condition for obtaining habeas corpus from a federal court, a state
       prisoner must show that the state court's ruling on the claim being
       presented in federal court was so lacking in justification that there was an
       error well understood and comprehended in existing law beyond any
       possibility for fairminded disagreement.

Harrington, 562 U.S. at 102.

       A[R]eview under ' 2254(d)(1) is limited to the record that was before the state

court that adjudicated the claim on the merits.@ Cullen v. Pinholster, 131 S.Ct. 1388,

1398 (2011).

       The court reviews claims asserting factual errors pursuant to 28 U.S.C.

' 2254(d)(2). See Romano v. Gibson, 278 F.3d 1145, 1154 n. 4 (10th Cir. 2002). The

court “must defer to the state court’s factual determinations so long as ‘reasonable

minds reviewing the record might disagree about the finding in question.’” Smith v.

                                              7
Duckworth, 824 F.3d 1233, 1241 (10th Cir. 2016) (quoting Brumfield v. Cain, ___ U.S.

___, 135 S.Ct. 2269, 2277 (2015)). Nevertheless, “if the petitioner can show that ‘the

state courts plainly misapprehend[ed] or misstate[d] the record in making their findings,

and the misapprehension goes to a material factual issue that is central to petitioner’s

claim, that misapprehension can fatally undermine the fact-finding process, rendering

the resulting factual finding unreasonable.’” Id. (alterations in original) (internal quotation

marks and citation omitted).

       Pursuant to ' 2254(e)(1), the court presumes that the state court's factual

determinations are correct and the petitioner bears the burden of rebutting the

presumption by clear and convincing evidence. AThe standard is demanding but not

insatiable . . . [because] >[d]eference does not by definition preclude relief.=@ MillerBEl v.

Dretke, 545 U.S. 231, 240 (2005) (quoting MillerBEl v. Cockrell, 537 U.S. 322, 340

(2003)).

       If a claim was not adjudicated on the merits in state court, the Court must review

the claim de novo and the deferential standards of § 2254(d) do not apply. See Gipson

v. Jordan, 376 F.3d 1193, 1196 (10th Cir. 2004).

   B. Pro Se Litigant

       Applicant is proceeding pro se. The court, therefore, Areview[s] his pleadings and

other papers liberally and hold[s] them to a less stringent standard than those drafted by

attorneys.@ Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations

omitted); see also Haines v. Kerner, 404 U.S. 519, 520-21 (1972). However, a pro se

litigant's @conclusory allegations without supporting factual averments are insufficient to

                                               8
state a claim on which relief can be based.@ Hall v. Bellmon, 935 F.2d 1106, 1110

(10th Cir. 1991). A court may not assume that an applicant can prove facts that have

not been alleged, or that a respondent has violated laws in ways that an applicant has

not alleged. Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of

Carpenters, 459 U.S. 519, 526 (1983). Pro se status does not entitle an applicant to an

application of different rules. See Montoya v. Chao, 296 F.3d 952, 957 (10th Cir. 2002).

III. State Trial Court Proceedings

        Applicant presented two theories of defense at trial: (1) alibi—he was at DIA with

a friend at the “exact time” of the robbery (State Court Record (“R.”), 4/28/08 Trial Tr. at

88-89 2 (defense opening statement)); and, (2) the police failed to investigate alternate

suspects—the two employees who were working at the time of the robbery (M.B. and

C.B.), and a third person (R.C.) who was Applicant’s housemate and a former employee

(id. at 87-88).

        The following evidence was presented at trial. At approximately 2:00 p.m. on

April 21, 2006, a masked gunman robbed the Coyote Ugly Saloon, a bar in downtown

Denver located within the Denver Pavilions mall. (R., 4/28/08 Trial Tr., Melissa Bynens

testimony, at 188-201; 4/29/08 Trial Tr. Chad Bryan testimony, at 498-508). Two

employees, M.B. and C.B. were present in the bar at the time of the robbery. The

robber pointed a gun at C.B.’s head and demanded that M.B. give him the bag

containing approximately $15,000 of the bar’s cash receipts that M.B. had intended to



2 For ease of reference, the Court’s citation to page numbers in the state court record is to the page
numbers as reflected on the pdf.doc contained in the CD Rom submitted by the Denver District Court.

                                                    9
deposit at the bank that afternoon. (Id.). Despite the robber’s efforts to conceal his

identity by wearing a ski mask and using a fake accent, M.B. and C.B. recognized the

robber as Applicant, a former manager of the bar with whom both had worked. (Id.).

M.B. testified that she recognized Applicant’s physique, mannerisms, and “familiar

presence.” (R., 4/28/08 Trial Tr., Bynens testimony, at 192-93). C.B. testified that he

recognized Applicant by his height and body type, and also because he had heard

Applicant use the same fake accent when they worked together. (R., 4/29/08 Trial Tr.,

Bryan testimony, at 501, 503). M.B. and C.B. initially thought that Applicant was

playing a joke on them. M.B. testified, “I just didn’t understand what was going on. Like

– felt like I was on Punk’d or something . . . .” (R., 4/28/08 Trial Tr., Bynens

testimony, at 197). M.B. further testified that immediately after the robber left, she was

scared, but still thought he might come back and say “Gotcha!” (Id. at 199-200). C.B.

testified that he was so convinced it was a joke that, even as the robber held a gun to

the back of his head, he grabbed straws from the bar and threw them over his shoulder

at the person whom he recognized as Applicant. (R., 4/30/08 Trial Tr., Bryan

testimony, at 503-04). However, after the robber left the bar with the money and did

not return, the bar employees realized it was not a hoax and called 911. (Id. at 507;

4/28/08 Trial Tr., Bynens testimony, at 200-01).

       A police officer who responded to the scene retrieved a black ski mask that had

been discarded on the stairs outside the back entrance to the bar. (R., 4/28/08 Trial

Tr., Officer Trent Tatum testimony, at 377; People’s Ex. 52). A surveillance videotape

from the interior of the Coyote Ugly showed the robber leaving the bar at 2:02 p.m. (R.,

                                            10
4/28/08 Trial Tr., Detective Alfonso Cervera testimony, at 154-55; Bynens testimony,

202-03; People’s Ex. 40). Surveillance video footage taken from outside of the Denver

Pavilions showed a man matching the robber’s description leaving the shopping center

with a trash bag at 1:53 p.m., and a police car arriving at the back door of the Coyote

Ugly at 2:02 p.m. 3 (R., 4/28/08 Trial Tr., Detective Cervera testimony, at 141-44;

People’s Ex. 49). Applicant could not be positively identified as the robber from the

images on the video surveillance tapes. (R., 4/28/08 Trial Tr., Cervera testimony, at

143, 156-57).

        Several days after the robbery, Applicant voluntarily provided police investigators

with fingerprints and a DNA sample. (R., 4/29/08 Trial Tr., Cervera testimony, at 559-

62). Applicant was not told that he was a suspect in the robbery and he informed

police that he planned to leave the country for a military tour in Iraq. (4/30/08 Trial Tr.,

Brian Straub testimony, at 777-78, 790).

        Applicant’s DNA sample matched the DNA taken from inside the ski mask police

found outside the bar after the robbery. (R., 4/30/08 Trial Tr., Elizabeth Hewitt

testimony, at 633-37; Sylvia Thurmond testimony, at 648, 661). An arrest warrant was

issued and Applicant was arrested in April 2007, after he returned from Iraq. (4/29/08

Trial Tr., Cervera testimony, at 562-63; 4/30/08 Trial Tr., Straub testimony, at 790).

        During the defense case, several witnesses testified in support of Applicant’s alibi

defense. One witness testified that he and Applicant belonged to a Brazilian martial



3 As noted by the Colorado Court of Appeals in Straub II, the “discrepancies between the time stamps in
the video were not conclusively resolved at trial.” (Docket No. 39 at 35; see also 4/28/08 Trial Tr.,
Detective Cervero testimony, at 154-55).
                                                   11
arts group and, in connection with an annual martial arts event, Applicant was to pick up

two visiting masters at DIA on April 21, 2006, whose flights arrived at 1:50 p.m. and

2:00 p.m. (R., 4/30/08 Trial Tr., Robert McNaughton testimony, at 678-688). Another

witness testified that he and Applicant were running errands together in Denver on April

21 and then went to DIA to pick up the masters. (R., 4/30/08 Trial Tr., Michael Hove

testimony, at 739). In response to defense counsel’s query about what time the two

men drove to DIA, the witness responded: “I know the no-later-than time was 2 o’clock

to be there to pick them up.” (Id., Hove testimony, at 740). An additional witness

testified that Applicant met him at the DIA baggage claim area on the afternoon of April

21 and that his flight was “on time.” (Id., Sebastio Felix testimony, at 705-08).

       Applicant also testified at trial. He told the police during his initial interview that

he went to DIA at approximately 1:30 p.m. to pick up the Brazilian martial arts masters.

(Id., Straub testimony, at 782). At trial, he stated that he arrived at DIA “around 2:00

o’clock” and that one of the visiting masters was waiting for him when he arrived. (Id.

at 804).

       During the prosecution’s rebuttal case, a detective testified that because he did

not find a vehicle registered to Applicant in the Colorado motor vehicle registration

database, he was unable to use the DIA license plate index to verify the time Applicant

arrived at DIA on the day of the robbery. (R., 4/30/08 Trial Tr., Detective Richard

Polack testimony, at 811-12). The detective further testified that the drive from

downtown Denver to DIA at takes approximately 25-27 minutes. (Id. at 812).

       R.C., Applicant’s then housemate and one of the “alternate suspects” identified

                                              12
by the defense, testified for the prosecution that he drove to Houston on the day of the

robbery; that Applicant owned a handgun similar to the one he saw the robbery carrying

on the video surveillance tape from inside the bar; and, that he, Applicant, M.B. and

C.B. were all friends. (4/29/08 Trial Tr., Ross Chacon testimony, at 404-419).

Applicant also testified that R.C. left for Texas the morning of the robbery. (R., 4/30/08

Trial Tr. at 801-02). R.C. is slightly taller and of broader build than the Applicant. (R.,

4/29/08 Trial Tr., Bynens testimony, at 317-18; id., Bryan testimony, at 517).

       The prosecutor argued in closing that the evidence showed beyond a reasonable

doubt Applicant was the robber. (R., 4/30/08 Trial Tr. at 835-838). Defense counsel

argued in closing that Applicant was framed by M.B., C.B. and R.C. (id. at 843-860) and

that “the evidence is clearly uncontroverted that [Applicant] was at DIA when it

happened.” (Id. at 860). In rebuttal, the prosecution contended that there was no

credible evidence to support Applicant’s alternate suspect theory (id. at 864-66), and

that “[t]here was plenty of time for the defendant to do the crime and get to the airport.”

(Id. at 868).

       After trial, Applicant filed a motion for new trial under Colorado law based on

newly discovered evidence. (R., Court File, at 107). In the motion, Applicant stated

that the defense learned about the existence of a DIA license plate index on the last day

of trial, when the detective mentioned it during the prosecution’s rebuttal case. (Id. at

108). Applicant further stated that he was unaware of the documentary evidence

before trial because he was informed that any surveillance images from DIA had been

destroyed. (Id.). Applicant argued that the DIA license plate index from the date of

                                             13
the robbery showed that a vehicle registered in his name arrived at the DIA parking lot

at 2:31 p.m.; surveillance images taken at the bar showed the robber leaving at 2:02

p.m.; and, that he could not possibly have driven from downtown Denver to DIA in 29

minutes. (Id. at 108-111). The attachments to Applicant’s motion established that

there was a car registered jointly to Applicant and his father at the time of the robbery,

and the DIA license plate index database reflected its arrival at DIA at 2:31 p.m. (Id. at

115-116, 118). Applicant also provided affidavits from several persons who stated that

the duration of the drive from downtown Denver to DIA in the middle of the afternoon is

31-39 minutes. (Id. at 121-138).

       The trial court denied the motion without a hearing, ruling that defense counsel

failed to exercise diligence in discovering all possible evidence that was favorable to

Applicant, and that the motion failed to show that the newly discovered evidence

probably would have resulted in an acquittal. (R., 6/16/08 Hrg. Tr. at 900-01).

IV. Analysis of Claims

   A. Sub-claims 1(a) and 1(b)

       Applicant contends in claim 1 that the prosecution violated his due process rights

under Brady v. Maryland, 373 U.S. 83 (1963), by failing to disclose: (a) the existence of

a database of vehicle license plate numbers entering and leaving DIA parking facilities,

that, had it been reviewed prior to trial, would have shown that a vehicle registered to

Applicant and his father entered DIA at the approximate time of the robbery, which in

turn would corroborate Applicant’s alibi defense (Docket No. 4 at 4, 9-13); and, (b) the

criminal histories of three prosecution witnesses (id. at 4, 13-14).

                                             14
       1. Applicable Supreme Court law

       Suppression “of evidence favorable to an accused . . . violates due process

where the evidence is material either to guilt or to punishment.” Brady, 373 U.S. at 87.

“There are three components of a true Brady violation: The evidence at issue must be

favorable to the accused, either because it is exculpatory, or because it is impeaching;

that evidence must have been suppressed by the State, either willfully or inadvertently;

and prejudice must have ensued.” Strickler v. Greene, 527 U.S. 263, 281-82 (1999).

The government's obligation to disclose exculpatory evidence exists independent of a

request by the accused. Strickler, 527 U.S. at 280.

        Prejudice exists “when the suppressed evidence is material for Brady

purposes.” Banks v. Dretke, 540 U.S. 668, 691 (2004). Generally, evidence is

material “‘if there is a reasonable probability that, had the evidence been disclosed to

the defense, the result of the proceeding would have been different.’” Kyles v. Whitley,

514 U.S. 419, 433 (1995) (quoting United States v. Bagley, 473 U.S. 667, 682 (1985)).

A reasonable probability of a different result exists if “‘the favorable evidence could

reasonably be taken to put the whole case in such a different light as to undermine

confidence in the verdict.’” Strickler, 527 U.S. at 290 (quoting Kyles, 514 U.S. at 435).

The court evaluates whether undisclosed evidence is material in the context of the

entire record. See United States v. Agurs, 427 U.S. 97, 112 (1976).

       2. Failure to disclose DIA license plate index

          a. Colorado Court of Appeals decision

       Applicant asserted in his state post-conviction proceeding that the prosecution’s

                                             15
failure to inform the defense prior to trial that there was a DIA license plate index

violated his due process rights under Brady, and that defense counsel was ineffective in

failing to investigate the DIA license plate index. In Straub II, the Colorado Court of

Appeals made the following relevant findings in Part III.A.1 of the opinion (addressing

the ineffective assistance of counsel claim):

               The DIA index evidence shows Straub’s vehicle arriving at DIA at
       2:31 p.m., but Straub’s alibi at trial rested expressly on a claim that he had
       arrived at DIA half an hour earlier than that—at 2:00 p.m. Thus, although
       the DIA index lends support to the broad outlines of Straub’s claim that he
       went to the airport on the afternoon of the robbery to pick up two of the
       men who later testified as alibi witnesses, the timing of his arrival as
       pinned down by the DIA index evidence would ultimately have undercut
       his alibi and impeached his credibility.

              Straub testified at trial, consistent with what he told the police in
       2006, that he had been at DIA at the time of the robbery. And his counsel
       so argued. This was a true alibi. [State case law citation omitted]. Had
       Straub introduced the DIA index evidence at trial, however, he could not
       have claimed to have been at DIA at the time of the robbery. Instead, the
       evidence would have shown that a vehicle registered to Straub arrived at
       DIA at 2:31 p.m., between 29 and 38 minutes after the suspect left the
       Coyote Ugly. The DIA index evidence thus fails to support—and indeed
       undermines—a true alibi defense.

              This unaccounted for window of time—between the suspect’s exit
       from Coyote Ugly and when Straub’s vehicle arrived at DIA—substantially
       diminishes the exculpatory value of the evidence.

               Attached to Straub’s Crim. P. 35(c) motion were affidavits from
       acquaintances attesting to the length of time required to drive from Coyote
       Ugly to DIA. These times ranged from thirty-one to thirty-nine minutes.
       But the prosecution’s investigator, Richard Polack, also testified at trial
       that the drive from downtown Denver to DIA at that time of day takes
       between twenty-five and twenty-seven minutes. Even assuming, therefore,
       that the perpetrator of the robbery left Coyote Ugly at the later time shown
       on surveillance video (i.e., 2:02 p.m.), it is still plausible that Straub could
       have driven hurriedly from Coyote Ugly and arrived at DIA within twenty-
       nine minutes, or by 2:31 p.m. We share the postconviction court’s view
       that, “[h]ad Defendant’s vehicle [instead] been shown entering DIA just 10
                                              16
       minutes after he allegedly fled the scene of the robbery, the result of the
       case may have been different.” But this is not such evidence.

(Docket No. 39 at 41-43).

       Applying the materiality standard in Bagley, the Colorado Court of Appeals

then rejected Applicant’s Brady claim on the following grounds:

              Previously, . . . we concluded that Straub had failed to sufficiently
       allege that his counsel’s failure to investigate the DIA index was
       prejudicial. Because the evidence at issue here—the DIA index—and the
       applicable legal standard are essentially the same as in Part III.A.1, we
       adopt that analysis. For the reasons set forth in Part III.A.1, including the
       inculpatory nature of the DIA index evidence, we conclude that Straub’s
       allegations are insufficient to show a “reasonable probability that, had the
       evidence been disclosed to the defense, the result of the proceeding
       would have been different.” Bagley, 473 U.S. at 682. Because Straub’s
       Brady claim fails on the materiality prong, it was not error for the
       postconviction court to summarily deny his claim without a hearing.

(Id. at 58-59).

                  b. AEDPA analysis

       The Colorado’s Court of Appeals applied the correct legal standard for materiality

set forth in Bagley and determined that the DIA license plate index evidence was not

material. The question for this Court is whether that determination was a reasonable

application of Bagley and Brady. Although the DIA license plate index showed

Applicant’s vehicle entering DIA at 2:31 p.m., other evidence supported a reasonable

inference that Applicant could have committed the crime at 2:02 p.m. and still driven to

DIA by 2:31 p.m. In addition, two bar employees testified that they recognized the

robber as Applicant, who was their former boss and co-worker, despite his wearing a ski

mask and attempting to disguise his voice. Further, Applicant’s DNA was found on a

ski mask discarded on the stairs outside the back door of the bar following the robbery.
                                            17
       Considering the totality of the evidence at trial, fair-minded jurists could disagree

about whether the exculpatory value of the DIA license plate index evidence was

enough to create a reasonable probability that Applicant would have been acquitted had

the evidence been introduced at trial. Moreover, the undisclosed evidence did not

bolster Applicant’s other defense at trial – that he was framed for robbery by two bar

employees and his former housemate. The Court finds and concludes that the

Colorado Court of Appeals’ decision was a reasonable application of Brady and was

based on a reasonable determination of the facts in light of the evidence presented in

the state court proceeding.

       Applicant’s first Brady claim (claim 1(a)) is dismissed.

         3. Failure to disclose witnesses’ criminal histories and financial debts

              a. Colorado Court of Appeals decision

       In Straub II, the Colorado Court of Appeals resolved Applicant’s second Brady

claim as follows:

               Straub also contends that he is entitled to an evidentiary hearing on
       his claim that that the prosecution failed to disclose to the defense the
       criminal histories of three prosecution witnesses (C.B., M.B., and R.C.).
       We are unpersuaded.

             Straub’s Crim. P. 35(c) motion alleged the following facts, which are
       supported by the record:

          •     C.B., M.B., and R.C. testified as prosecution witnesses;

          •     the prosecution failed to disclose criminal histories for C.B.,
                M.B., or R.C.; and

          •     criminal histories Straub obtained after trial showed that R.C.
                had served a deferred sentence for felony theft and owed
                $14,000 in debts and restitution; that M.B. had a wage
                                               18
                garnishment entered against her; and both M.B. and C.B. had
                outstanding warrants for misdemeanors. 4

               There is no dispute that the prosecution failed to disclose these
        criminal histories in violation of Crim. P. 16. But neither R.C.’s felony
        conviction, which was dismissed in 2007, nor C.B. or M.B.’s
        misdemeanors would have been admissible at trial for general
        impeachment purposes. [People v.] Silva, 987 P.2d [909,] 918 [(Colo.
        App. 1990)] (evidence of misdemeanor charge or conviction inadmissible
        for general impeachment purposes); [People v.] Wright, 678 P.2d [1072,]
        1074 [(Colo. App. 1984)] (felony conviction expunged after completion of
        deferred sentence inadmissible for general impeachment purposes). Nor
        are outstanding money debts subject to the mandatory disclosure
        requirements of Crim. P. 16, and so the prosecution’s failure to disclose
        them as impeachment material does not constitute a Brady violation.

                We must, therefore, consider whether the evidence is material in
        relation to Straub’s alternative suspect theory. Straub contends that, had
        the evidence been disclosed, defense counsel could have used the
        information to cross-examine the witnesses to show that their outstanding
        debts created motive to commit the robbery, and that their outstanding
        warrants provided motivation for the witnesses to curry favor with the
        prosecution by testifying against Straub. For the reasons set forth in Part
        III.A.2, we are unpersuaded. Modest financial debts are only minimally
        probative of the debtor’s motive to commit armed robbery. Similarly,
        outstanding misdemeanor warrants are only minimally probative of
        whether a witness would provide false testimony to curry favor with the
        prosecutor’s office. Thus, we cannot conclude that this evidence, had it
        been disclosed, would have so strengthened Straub’s alternative suspect
        defense as to create a reasonable possibility of a different outcome to the
        trial. We, therefore, affirm the postconviction court’s summary denial of
        this claim without a hearing.

(Docket No. 39 at 59-61).

        In Part III.A.2 of the decision, the state appellate court further determined:

               There are additional stumbling blocks for Straub’s alternative
        suspect theory which support our conclusion that introduction of this new
        evidence would not have created a reasonable possibility of a different
        outcome. For example, Straub himself testified that R.C.—the gunman in
        the alternative suspect theory of the crime—had left town the morning of

4 See R., Court File, at 412-447.
                                              19
      the robbery. In addition, Straub fails to explain how C.B., M.B., and R.C.,
      whom Straub argues framed him for the robbery, could have known that
      he would not have a verifiable alibi. Had Straub been able to rebut their
      identification with a verified alibi, criminal suspicion would have certainly
      shifted onto the accusers. The witnesses thus would have assumed a
      great deal of additional risk by falsely identifying Straub for a crime they
      committed, when they could have instead simply said they were unable to
      identify the robber. Evidence of the witnesses’ criminal histories and
      financial debts, had it been introduced at trial, would not have closed
      these gaps in Straub’s alternative suspect theory.

(Docket No. 39 at 47-48).

          b. AEDPA analysis

      This Court may not review the Colorado Court of Appeals’ determination that the

outstanding misdemeanor warrants and expunged felony conviction were inadmissible

for impeachment purposes under Colorado law. See Bradshaw v. Richey, 546 U.S. 74,

76 (2005) (recognizing that a federal habeas court is bound by a state appellate court’s

determination of issues of state law). Applicant fails to explain how the inadmissible

information could have led to the discovery of admissible evidence that trial counsel

could have used on cross examination. See Wood v. Bartholomew, 516 U.S. 1, 6

(1995) (per curiam) (concluding that a habeas petitioner’s “mere speculation” that

inadmissible polygraph results could have led defense counsel to “additional evidence

that could have been utilized” did not meet “the standards we have established” under

Brady).

      The Colorado Court of Appeals recognized that the undisclosed information

about the prosecution witnesses’ legal debts and outstanding misdemeanor warrants

was minimally probative of the witnesses’ motive to commit robbery and to curry favor

with the prosecution. However, given the holes in the alternate suspect defense, the
                                           20
state appellate court reasonably determined that even if the defense had been able to

establish a motive, there was no reasonable possibility that evidence of a possible

motive would have resulted in an acquittal.

      Upon careful review of the state court record, the Court finds that the Colorado

Court of Appeals’ determination that Applicant was not prejudiced by the prosecution’s

failure to disclose information about the prosecution witnesses’ criminal histories and

financial debts was a reasonable application of Brady because not “all ‘fairminded

jurists’ would agree that the State got it wrong.” Stouffer v. Trammell, 738 F.3d 1205,

1221 (10th Cir. 2013) (quoting Harrington, 562 U.S. at 102). Further, the state appellate

court’s decision was based on a reasonable determination of the facts in light of the

evidence presented in the state court proceeding.

      Applicant’s second Brady claim (claim 1(b)) is dismissed.

   B. Sub-claim 2(a)

      In sub-claim 2(a), Applicant contends that the prosecutor engaged in misconduct

by suggesting, through cross-examination of defense witnesses and in closing

argument, that Applicant had the burden to prove his innocence. (Docket No. 4 at 5,

14-21).

      1. Applicable Supreme Court law

      It is axiomatic that a criminal defendant cannot be required to prove his

innocence. See Mullaney v. Wilbur, 421 U.S. 684, 703 (1975). In evaluating a claim

that the prosecutor engaged in misconduct by attempting to shift the burden of proof,

the court considers whether the prosecutor's comments “’so infected the trial with

                                              21
unfairness as to make the resulting conviction a denial of due process.’” Darden v.

Wainwright, 477 U.S. 168, 180 (1986) (quoting Donnelly v. DeChristoforo, 416 U.S. 637,

643 (1974)). See also Parker v. Mathews, 567 U.S.37 (2012) (recognizing that

Darden provided the “clearly established Federal law” to habeas petitioner’s claim of

prosecutorial misconduct). In applying this demanding standard, “it is not enough that

the prosecutors' remarks were undesirable or even universally condemned.” Darden,

699 F.2d at 1036. See also United States v. Young, 470 U.S. 1, 11 (1985)

(“Inappropriate prosecutorial comments, standing alone, would not justify a reviewing

court to reverse a criminal conviction obtained in an otherwise fair proceeding.”).

Moreover, “a court should not lightly infer that a prosecutor intends an ambiguous

remark to have its most damaging meaning or that a jury, sitting through a lengthy

exhortation, will draw that meaning from the plethora of less damaging interpretations.”

Donnelly, 416 U.S. at 637. The court examines “the entire proceedings” to determine

whether a prosecutor’s remarks rendered the trial fundamentally unfair. Donnelly, 416

U.S. at 643.

       2. prosecutorial misconduct in cross-examination

          a. Colorado Court of Appeals decision

       In Straub I, the Colorado Court of Appeals analyzed Applicant’s prosecutorial

misconduct claims under the following legal standards:

               The prosecution bears the burden of establishing beyond a
       reasonable doubt every element of the offense with which the defendant is
       charged. People v. Santana, 255 P.3d 1126, 1130 (Colo. 2011). The
       defendant does not have the burden of proving his or her innocence, and
       it is impermissible for the prosecution to shift the burden of proof through
       argument or comment. Id. Because an alibi defense is not an affirmative
                                            22
      defense, it does not change the prosecution’s burden. People v.
      Huckleberry, 768 P.2d 1235, 1239 (Colo. 1989) (“The defense of alibi
      does not require proof or disproof of factual issues beyond those
      necessary to establish the elements of the offense charged.”).
            ...

             We must first assess whether improper remarks were made and, if
      so, then address whether the misconduct warrants reversal. See
      Domingo-Gomez v. People, 125 P.3d 1043, 1048 (Colo. 2005).

             If the prosecution’s questions and comments imply that a defendant
      has the burden of proof, we must evaluate them in light of the entire
      record to assess whether the burden was actually shifted. Santana, 255
      P.3d at 1131.
         ...

         “[T]he context in which challenged prosecutorial remarks are made is
      significant, including the nature of the alleged offenses and the asserted
      defenses, the issues to be determined, the evidence in the case, and the
      point in the proceedings at which the remarks were made.” Harris v.
      People, 888 P.2d 259, 266 (Colo. 1995).

(Docket No. 4 at 32-34).

      The state appellate court then summarized the trial proceedings relevant to

Applicant’s claim that the prosecutor attempted to shift the burden of proof during cross

examination of defense witnesses:

             During opening statements, defense counsel asserted that at the
      “exact time” of the robbery, defendant was at DIA. However, only limited
      evidence in the form of oral testimony supported this assertion. One
      defense witness testified on direct examination that on the day of the
      robbery, his flight to DIA arrived on time, and defendant met him at the
      baggage claim area. Defense counsel did not elicit testimony about the
      time of his arrival or any additional evidence which would have confirmed
      his testimony.

              On cross-examination, the witness could remember neither the
      flight number nor the airline, and the prosecutor asked him, without
      objection from defendant, whether anyone had asked him to bring a copy
      of his plane ticket when he came to testify, to which the witness
      responded, “No.”
                                            23
       Another defense witness, who described himself as a close friend
of defendant, testified that on the day of the robbery, he and defendant
had been running errands before driving to the airport to pick up two
people. He also stated that the “no-later-than time was 2 o’clock to be
there to pick them up” and that he believed they arrived at the airport on
time. The witness testified that he found it hard to remember many
details of the day, however, because the night before, he had arrived in
Colorado after driving a rented U-Haul truck from the State of Washington,
and he had slept little.

        On cross -examination, the prosecution asked a series of
questions, without objections from defendant, about steps the witness
presumably could have taken, after learning he was listed as a witness,
that might have been helpful to defendant’s case, including contacting the
district attorney’s office, providing a description and license plate number
of defendant’s vehicle to police, or producing receipts from the day’s
errands or from U-Haul. The prosecutor also implied that the witness had
been remiss for failing to take such steps by eliciting testimony that the
witness was aware of the charges against defendant for more than a year
before the trial. On redirect examination, defense counsel elicited
testimony which implied that the lack of such evidence was attributable to
the fact that defendant was not charged with the robbery until a year
afterward.

       Defendant testified in this case, but his direct testimony about his
whereabouts at the time of the robbery consisted of only his statement
that when he was interviewed after the robbery, he told the police
detective that he was picking up people at the airport. On cross-
examination, defendant testified that he told the detective that he left for
the airport “about 1:30” and “[he] went to the airport to pick up two guys
that were coming in from California.” He testified further:

   [PROSECUTOR:] How long did it take to get to the airport that day?

   [DEFENDANT:] I can’t say for sure.

   [PROSECUTOR:] Where did you leave from?

   [DEFENDANT:] You know, I don’t know for sure when [sic] I left
   from. We went to several different stops that day.

   [PROSECUTOR:] What time did you get to the airport?

                                      24
            [DEFENDANT:] Exactly the time, I don’t know. It was around 2:00
            o’clock.

(Docket No. 4 at 35-37). 5

        The Colorado Court of Appeals determined that the prosecutor’s questions

did not exceed the permissible scope of cross examination under Colorado law

(Docket No. 4 at 39-40); that Colorado law did not “preclude the prosecution from

questioning defense witnesses about the lack of evidence to support their own

testimony” (id. at 41); and, ultimately, that “the prosecutor’s questioning of the

defense witnesses here was not improper” (id.) and “did not violate defendant’s

rights” (id. at 44).

            b. AEDPA analysis

        Because the Colorado Court of Appeals analyzed Applicant’s prosecutorial

misconduct claim under a state law standard that was consistent with Darden and

Donnelly, the decision was not contrary to Supreme Court law. Therefore, the Court

must determine whether the state court decision constituted an unreasonable

application of Darden.

        The prosecutor’s cross examination of defense witnesses concerning the lack of

evidence to corroborate their testimony about Applicant’s whereabouts at the time of the

robbery was proper based on the evidence already presented to the jury. See, e.g.,

Kentucky v. Stincer, 482 U.S. 730, 737 (1987) (noting that cross-examination is

“designed to promote reliability in the truth-finding functions of a criminal trial.”). See



5 See also R., 4/30/08 Trial Tr., Felix testimony, at 706-09; Hove testimony, at 736-42, 752-56; Straub
testimony, at 786-98.
                                                    25
also United States v. Gomez-Olivas, 897 F.2d 500, 503 (10th Cir. 1990) (it is not

improper for the prosecutor to highlight a lack of corroborating evidence to support the

defense theory so long as the defendant’s Fifth Amendment privilege is not infringed).

Consequently, the Court finds that the Colorado Court of Appeals’ determination that

the prosecutor did not improperly shift the burden of proof to Applicant during cross-

examination of defense witnesses was not an unreasonable application of the Darden

standard. Further, the state appellate court’s decision was based on a reasonable

interpretation of the facts in light of the evidence presented in the state court

proceeding.

       Applicant’s first allegation of prosecutorial misconduct in sub-claim 2(a) is

dismissed.

       2. prosecutorial misconduct in closing rebuttal argument

          a. Colorado Court of Appeals’ decision

       In addressing Applicant’s second claim of prosecutorial misconduct, the Colorado

Court of Appeals summarized the prosecutor’s closing rebuttal argument as follows:

              During closing argument, defense counsel stated that “the evidence
       is clearly uncontroverted that this man was at DIA when it happened.”
       During rebuttal closing argument, the prosecutor posed the following
       rhetorical questions:

          What would a reasonable person do in the circumstances that Brian
          Straub found himself in? What does he have to prove? What does
          he do? He provides not a vehicle description, nor a license plate.
          Nothing.

              The prosecution continued in this vein, stating, “You bring in two
       guys. . . . Two guys that have had to have known about this for over a
       year. And they do absolutely nothing, and defendant does absolutely
       nothing.” After the prosecutor finished her statement, defendant objected
                                             26
      that the prosecution was shifting the burden to the defense, but the court
      overruled the objection. Defendant, at that time, did not request the court
      to instruct the jury on the burden of proof, nor did he request a mistrial.

(Straub I, Docket No. 4 at 37-38).

      The state appellate court then rejected the prosecutorial misconduct claim on the

following grounds:

             First, although the prosecution did not specifically argue that
      defendant carried the burden of proof, she asked rhetorically, “What does
      he have to prove?” Although this comment is inartfully phrased, it was
      apparently meant to question the weight to be given to the evidence
      defendant had offered to support his alibi. In the context of three days of
      testimony and arguments of counsel, it was also brief and isolated.
      Moreover, the prosecutor later explained her position as follows:

          There was plenty of time for the defendant to do the crime and get
          to the airport, but I don’t have to disprove that, ladies and
          gentlemen.

          All I have to prove is he was there. He did this crime.

          Under these circumstances, we are not persuaded that the prosecutor
      intended to convey that defendant has the burden of proof, and it is
      unlikely that such a brief comment would have caused the jury to think the
      burden was on defendant to prove his innocence.

               Second, in responding to the comments of defense counsel—such
      as his contention that “clearly uncontroverted” evidence proved that
      defendant was at DIA at the “exact time” of the robbery—the prosecutor
      was entitled to emphasize the dearth of evidence to support the
      defendant’s theory of the case. [State case law citations omitted]. A
      fortiori, the prosecution may challenge the credibility of testifying alibi
      witnesses based on their failure to provide evidentiary support for their
      testimony.

             This is particularly so in light of defense counsel’s contention that
      the police failed to adequately investigate defendant’s alibi and were
      remiss for “never check[ing] any of the surveillance cameras they have
      down at DIA.” Based on this criticism of how defendant’s case was
      handled, the prosecutor was entitled to try to show that additional
      investigation into defendant’s alibi would not have yielded relevant
                                            27
        evidence.

                Third, the jury was instructed about the prosecution’s burden of
        proof by the court at both the beginning and end of trial, as well as by
        defense counsel. In the absence of evidence to the contrary, we
        presume that the jury followed the trial court’s instructions. [State case law
        citation omitted].

               Therefore, we conclude that the prosecutor’s . . . comments during
        rebuttal closing argument did not violate defendant’s rights.

(Id. at 41-44). 6

        b. AEDPA analysis

        In determining whether the Colorado Court of Appeals’ decision was a

reasonable application of Darden, the Court considers relevant decisions from the Tenth

Circuit to inform its analysis.

        The Tenth Circuit has recognized that it is not improper for a prosecutor to argue

in closing that the evidence does not support the defense theory. See Morris v.

Workman, No. 09-6248, 382 F. App’x 693, 696 (10th Cir. June 11, 2010) (unpublished)

(citing United States v. Simpson, 7 F.3d 186, 190 (10th Cir.1993) (collecting cases

permitting prosecutorial comment on lack of evidence supporting defendants' theories).

See also Trice v. Ward, 196 F.3d 1151, 1167 (10th Cir.1999) (“Although a prosecutor

may not comment on a defendant's decision to refrain from testifying, see Griffin v.

California, 380 U.S. 609, 615 (1965), he [or she] is otherwise free to comment on a

defendant's failure to call certain witnesses or present certain testimony”). Moreover,




6 See also R., 4/28/08 Trial Tr. at 61-62 (initial jury instructions on burden of proof); 4/30/08 Trial Tr. at
827-28 (jury instructions before closing arguments); id. at 842, 852, 854, 60 (defense closing); id. at 864-
865, 868 (prosecution rebuttal closing).
                                                      28
prosecutors have “considerable latitude” to respond to an argument of opposing

counsel. United States v. Herron, 432 F.3d 1127, 1136 (10th Cir. 2005).

       The Court finds that the Colorado Court of Appeals reasonably determined that

the prosecutor’s comment “What does he have to prove?”, considered within the context

of the entire trial proceeding, was ambiguous and could be reasonably construed as a

suggestion that Applicant’s alibi defense was not credible. Even if the prosecutor’s

comment was improper, the remark was tempered by the prosecutor’s reminder to the

jurors that their verdict must be based on the evidence presented at trial and not the

arguments of counsel. (R., 4/30/08 Trial Tr. at 860, 862). The prosecutor also told the

jurors at the end of her rebuttal “[a]ll I have to prove is he was there. He did this crime”

and further stated that the evidence demonstrated Applicant was guilty. (Id. at 868).

       Moreover, the jury was twice instructed by the trial court that arguments of

lawyers are not evidence, that the defendant is presumed innocent until proven guilty,

and that the burden of proof is with the prosecution. (R. 4/28/08 Trial Tr. at 61-63;

4/30/08 Trial Tr. at 827-28; Court File, at 81, 85). “It is an “almost invariable

assumption of the law that jurors follow their instructions.” Richardson v. Marsh, 481

U.S. 200, 206 (1987). See also Francis v. Franklin, 471 U.S. 307, 324, n. 9 (1985).

(“[We] presum[e] that jurors, conscious of the gravity of their task, attend closely the

particular language of the trial court's instructions in a criminal case and strive to

understand, make sense of, and follow the instructions given them.”).

       Under Tenth Circuit law, a prosecutor’s comments that the defendant failed to

corroborate his defense theory do not shift the burden of proof to the defendant when

                                              29
the trial court gives “subsequent instructions to the jury that arguments of lawyers are

not evidence, that the burden of proof is with the government, and that the defendant

has no burden to prove innocence, to call witnesses, or to produce any evidence at all.”

Gomez-Olivas, 897 F.2d at 503-504. See also Sanchez v. Bryant, No. 16-6027, 652 F.

App’x 599, 606 (10th Cir. June 9, 2016) (unpublished) (denying a certificate of

appealability on applicant’s claim of prosecutorial misconduct based on improper

burden-shifting in closing argument where prosecutor commented on a lack of evidence

to substantiate applicant’s defense theory, but also acknowledged the State’s burden to

prove guilt, which the evidence had established).

        Applicant argues in the Amended Application that the jurors did not follow the trial

court’s instructions and that he was prejudiced by the prosecutor’s comment, as

evidenced by the following question from the jury during deliberations: “Could the

defense have asked for time (a recess) to gather/check evidence on Monday, Tuesday,

or Wednesday morning? (Docket No. 4 at 21; R., Sealed Documents, at 51). The trial

court responded: “It is not appropriate for me to answer that question.” (R., Sealed

Documents, at 51). 7 Applicant maintains that the jury was clearly confused about which

party had the burden of proof and the question indicated their belief that the defense

“had failed to gather enough evidence to prove the alibi defense.” (Docket No. 4 at 21).

        The Colorado Court of Appeals did not reference the question from the jury in

Straub I. However, the state appellate court “presume[d] that the jury followed the trial

court’s instructions” because there was an “absence of any evidence to the contrary.”



7 See also R., 5/2/08 Trial Tr. at 886-87.
                                             30
(Docket No. 4 at 44). The Court is mindful that the Darden standard is a general one,

“‘leaving courts more leeway . . . in reaching outcomes in case-by-case

determinations.’” See Parker, 567 U.S. at 48 (quoting Yarborough v. Alvarado, 541

U.S. 652, 664 (2004)). At a minimum, fair-minded jurists could disagree about whether

the jury’s question clearly indicated that the jurors were placing the burden on Applicant

to prove his innocence, instead of following the trial court’s instructions.

       Although it is a close question, upon careful consideration of the state court

record, the Court is unable to find that the Colorado Court of Appeals’ determination of

the prosecutorial misconduct claim was “so lacking in justification that there was an

error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Harrington, 562 U.S. at 102. Therefore, the Court

concludes that the Colorado Court of Appeals’ determination was a reasonable

application of the Darden standard and was based on a reasonable determination of the

facts in light of the evidence presented in the state court proceeding.

       Applicant’s second claim of prosecutorial misconduct in sub-claim 2(a) is

dismissed.

   C. Ineffective Assistance of Counsel Claims

       The Sixth Amendment generally requires that defense counsel=s assistance to

the criminal defendant be effective. See Strickland v. Washington, 466 U.S. 668, 685-

86 (1984). To prevail on a claim of ineffective assistance of counsel, a habeas

petitioner must show both that (1) his counsel’s performance was deficient (i.e., that

identified acts and omissions were outside the wide range of professionally competent

                                              31
assistance), and (2) he was prejudiced by the deficient performance (i.e., that there is a

reasonable probability that but for counsel’s unprofessional errors the result would have

been different).   Id.

       “A court considering a claim of ineffective assistance must apply a ‘strong

presumption’ that counsel’s representation was within the ‘wide range’ of reasonable

professional assistance.” Harrington, 562 U.S. at 104 (quoting Strickland, 466 U.S. at

689). See also Wiggins v. Smith, 539 U.S. 510, 521 (2003). “There are countless

ways to provide effective assistance in any given case,” and “[e]ven the best criminal

defense attorneys would not defend a particular client in the same way.” Strickland, 466

U.S. at 689.

       “With respect to prejudice, . . . ‘[a] reasonable probability is a probability sufficient

to undermine confidence in the outcome.’” Strickland, 466 U.S. at 694. “The likelihood

of a different result must be substantial, not just conceivable.” Id. at 693.

       1. Sub-claims 3(a) and 3(b)

       Applicant contends that counsel was ineffective in failing to investigate the DIA

license plate index, which counsel knew about prior to trial, and in failing to object to the

prosecution’s late disclosure of the DIA license plate database. (Docket No. 4 at 5, 22-

23).

       In Straub II, the Colorado Court of Appeals determined that defense counsel’s

failure to investigate the DIA license plate index was not prejudicial because: (1)

evidence that Applicant entered DIA at 2:31 p.m. “would ultimately have undercut his

alibi [that he was at DIA when the robbery occurred at 2:02 p.m.] and impeached his

                                              32
credibility” (Docket No. 39 at 42); and, (2) even if Applicant had changed his defense

strategy to argue that he could not have committed the robbery downtown at 2:02 p.m.

and driven to DIA by 2:31 p.m., there was evidence at trial that the drive from downtown

Denver to DIA took less than 29 minutes (id. at 43). The state appellate court

concluded: “Because we are unpersuaded that the DIA index evidence would have had

an exculpatory rather than inculpatory effect, Straub has failed to sufficiently allege

prejudice under Strickland.” (Id. at 44).

       The “reasonable probability” standard of the Strickland inquiry is the same as the

standard for determining the materiality of information withheld by the prosecution under

the Brady analysis. See Strickler, 527 U.S. at 299. For the reasons discussed in

conjunction with the Court’s analysis of Applicant’s Brady claim in Section IV.A.2, supra,

the Court finds the Colorado Court of Appeals reasonably applied Strickland in

concluding that, because there was no reasonable probability that admission of

evidence about Applicant’s arrival time at DIA on the day of the robbery would have

resulted in an acquittal, Applicant was not prejudiced by defense counsel’s failure to

investigate the DIA license plate index before trial.

       Further, although the Colorado Court of Appeals did not specifically address

Applicant’s separate allegation that defense counsel was ineffective in failing to object

to the prosecution’s late disclosure of the DIA license plate database, the Court

presumes that the state appellate court denied relief on the merits under the prejudice

prong of the Strickland inquiry. See Johnson, 568 U.S. at 301; Harrington, 562 U.S at

98. The Court concludes that the Colorado Court of Appeals’ determination that

                                             33
Applicant was not prejudiced by counsel’s omissions concerning the DIA license plate

index comported with Strickland. Further, the state appellate court’s determination was

reasonable in light of the evidence presented in the state court proceeding.

       Sub-claims 3(a) and 3(b) are dismissed.

       2. Sub-claim 3(c)

       In sub-claim 3(c), Applicant maintains that counsel was ineffective in failing to

investigate the criminal backgrounds and financial debts of three prosecution witnesses.

(Docket No. 4 at 5-6, 23-24).

       In Straub II, the Colorado Court of Appeals rejected Applicant’s claim on the

prejudice prong of the Strickland inquiry for the same reasons the state appellate court

denied relief on the Brady claim. (Docket No. 39 at 45-48). This Court previously

determined in Section IV.A.3, supra, that the state appellate court reasonable applied

the prejudice prong of the Brady inquiry in denying relief on Applicant’s claim that the

prosecution failed to disclose the criminal backgrounds and financial debts of three

prosecution witnesses. Therefore, the Court concludes that the Colorado Court of

Appeals’ determination of the related ineffective assistance claim, based on the identical

prejudice inquiry, was reasonable under Strickland. The Court further finds that the

Colorado Court of Appeals’ determination was based on a reasonable determination of

the facts in light of the evidence presented in the state court proceeding.

       Sub-claim 3(c) is dismissed.

          3. Sub-claim 3(d)

       Applicant contends that defense counsel was ineffective in failing to adequately

                                             34
prepare to undermine or rebut the prosecution’s evidence that DNA in a ski mask found

at the scene matched Applicant’s DNA. (Docket No. 4 at 6, 24-25).

            a. Colorado Court of Appeals decision

        In addressing Applicant’s claim, the Colorado Court of Appeals first determined,

under the objective prong of the Strickland inquiry, that defense counsel made a

strategic decision not to challenge the DNA evidence found on the ski mask, as

indicated by counsel’s concession in opening statement that the ski mask belonged to

Applicant, but the jury would be required to decide “who put it there.” (Straub II, Docket

No. 39 at 53). 8 The state appellate court then concluded:

                 Even assuming that Straub has sufficiently alleged deficient
        performance, his DNA claims are speculative in nature and insufficient to
        establish prejudice under Strickland. For example, Straub emphasized
        that his counsel demonstrated a lack of familiarity with the DNA evidence
        at trial, but Straub does not identify the specific information that would
        have resulted from counsel’s adequate investigation, consultation with a
        DNA expert, or testing of the second DNA source. Straub instead alleges
        only that generally counsel should have sought a DNA expert to determine
        if additional DNA testing was warranted. But such speculative allegations
        are insufficient to show prejudice. [State case law citations omitted].

                Straub’s allegation of prejudice is also belied by the record. The
        prosecution’s DNA expert testified at trial that the unidentified DNA on the
        mask amounted to a partial DNA profile or a mixed DNA profile (i.e., DNA
        from more than one person). The DNA expert testified that a reference
        sample would have been required to associate that DNA marker with
        another person, and that such association, even if it could be made, would
        have low probative value. Straub has not sufficiently alleged that
        additional investigation by counsel or testimony from a second DNA expert
        would have possibly resulted in a different conclusion. [State case law
        citation omitted]; see also United States v. Green, 882 F.2d 999, 1003 (5th
        Cir. 1989) (“A defendant who alleges a failure to investigate on the part of
        his counsel must allege with specificity what the investigation would have
        revealed and how it would have altered the outcome of the trial.”).

8 See also R., 4/30/08 Trial Tr. at 79-80.
                                             35
(Id. at 53-55).

              b. AEDPA analysis

       The state appellate court’s determination that trial counsel made a strategic

decision not to challenge the DNA evidence is a factual determination that is presumed

correct in this federal habeas proceeding. See Newmiller v. Raemisch, 877 F.3d 1178,

1200 (10th Cir. 2017) (“A state court’s finding that an attorney’s actions were the product

of a strategic decision is a question of fact that must be rebutted by clear and

convincing evidence under 28 U.S.C. § 2254(e)(1)”). Applicant fails to point to any

clear and convincing evidence in the state court record to rebut the factual finding.

Moreover, the strategy was fully consistent with one of the defense theories—that

Applicant was framed by his former co-workers and housemate, who had access to his

belongings, and, therefore, placed Applicant’s ski mask on the back stairs outside the

Coyote Ugly after the robbery.

       Even if defense counsel made an objectively unreasonable decision not to

conduct any further investigation of the DNA evidence, or to challenge the DNA

evidence at trial, Applicant is not entitled to federal habeas relief unless the Colorado

Court of Appeals unreasonably determined that Applicant was not prejudiced by

counsel’s deficient performance.

       The prosecution’s DNA expert testified on direct examination that the DNA found

on the inside of the ski mask retrieved by the police matched Applicant’s DNA. (R.,

4/30/08 Trial Tr., Thurmond testimony, at 651, 661). The expert further testified that

there was some unidentified DNA on the outside of the mask, which amounted to a
                                             36
mixed DNA profile. (Id. at 659-60). On redirect, the DNA expert explained the

significance of the unidentified DNA:

              PROSECUTOR: Want to talk to you about this allele that’s found at
       this one little tiny marker. Would that in any shape or form give rise to
       you to ask anybody to go out and get a second sample from anybody?

               WITNESS: It’s not a lot of information. I can use it to compare to
       a reference sample and see if someone else could possibly be the source
       of that minor component of that partial mixture, but it’s not enough – it
       wouldn’t be very strong weight if it did match someone.

             PROSECUTOR: So if I provided you with a reference sample that
       had a 9.3, would that tell you much of anything?

              WITNESS: I could look to see if someone was included or not
       included in that mixture, but in terms of how much probative weight I can
       give to it, it would be a very common statistic.

 (Id. at 668-69).

       Applicant fails to explain how defense counsel’s additional investigation of the

DNA evidence, or retention of a rebuttal DNA expert, would have assisted the defense

and resulted in a reasonable probability of an acquittal. See Boyle v. McKune, 544

F.3d 1132, 1138 (10th Cir. 2008) (rejecting ineffective assistance claim based on failure

to retain expert where defendant “failed to show . . . that medical experts could have

reached a conclusion . . . contrary to the conclusions reached” by the prosecution's

witnesses); United States v. Hunt, No. 11-1081, 435 F. App’x 721, 726 (10th Cir. June 9,

2011) (unpublished) (rejecting ineffective assistance claim where the defendant failed to

“explain why the DNA evidence was unreliable, how a rebuttal expert would have aided

in his defense, or how his attorney's failure to call a rebuttal expert was prejudicial to

him”) (citing Snow v. Sirmons, 474 F.3d 693, 724-25 (10th Cir. 2007)).

                                              37
        The Court finds that the Colorado Court of Appeals’ reasonably applied

Strickland in rejecting Applicant’s ineffective assistance claim. Further, the decision

was based on a reasonable determination of the facts in light of the evidence presented

in the state court proceeding.

        Sub-claim 3(d) is dismissed.

    4. Sub-claims 3(e), 3(f), 3(g) (failure to request a curative instruction), and 3(h)

        Applicant claims that defense counsel was ineffective in failing to: (1) object to

prosecution questions of alibi witnesses MH and SF, which suggested that their lack of

corroboration for their alibi testimony undermined the credibility of their testimony (sub-

claim 3(e)) (Docket No. 4 at 25); (2) object to prosecution questions and argument

suggesting Applicant had a burden to prove his innocence (sub-claim 3(f)) (id. at 26); (3)

request a curative instruction after his burden-shifting objection to the prosecution’s

rebuttal closing argument was overruled (first allegation in sub-claim 3(g)) (id.); and, (4)

in failing to rebut the prosecution’s suggestion that alibi witnesses had not provided

accurate contact information to, or otherwise cooperated with, the prosecution (sub-

claim 3(h)) 9 (id. at 25-26).

        In Straub II, the Colorado Court of Appeals declined to address the ineffective

assistance of counsel claims which were premised on prosecutorial misconduct

because a division of the appellate court had rejected Applicant’s prosecutorial




9 Although Respondents initially argued that sub-claim 3(h) was not properly exhausted in the state
courts, upon further reflection Respondents have agreed, in their Answer, to “treat claim 3(h) as
exhausted and adjudicated within the context of the [Colorado Court of Appeals’] adjudication of claims
3(e) and 3(f).” (Docket No. 68 at 44 n.11).
                                                   38
misconduct claims on the merits in Straub I. (Docket No. 39 at 50).

       This Court concluded in Section IV.B, supra, that the state appellate court’s

resolution of Applicant’s prosecutorial misconduct claims in Straub I was reasonable

under controlling Supreme Court law. As such, the Court finds that Colorado Court of

Appeals’ disposition of the related ineffective assistance of counsel claims in Straub II

was also reasonable because counsel’s failure to raise an unmeritorious objection is not

deficient performance under Strickland. See Lafler v. Cooper, 566 U.S. 156, 167

(2012) (“Because the objection upon which his ineffective-assistance-of-counsel claim

was premised was meritless, [petitioner] could not demonstrate an error entitling him to

relief.”); Sperry v. McKune, 445 F.3d 1268, 1275 (10th Cir.2006) (holding that counsel

was not ineffective for failing to assert a meritless argument at trial). The Court further

finds that the state appellate court’s decision was based on a reasonable determination

of the facts in light of the evidence presented in the state court proceeding.

       Sub-claims 3(e), 3(f), 3(g) (failure to request a curative instruction) and 3(h) are

dismissed.

   5. Sub-claim 3(g) (failure to request a mistrial)

       Applicant’s second allegation in sub-claim 3(g) is that trial counsel was ineffective

in failing to request a mistrial after his burden-shifting objection to the prosecution’s

rebuttal closing argument was overruled. (Docket No. 4 at 26). As discussed in the

December 27, 2018 Order to Dismiss in Part, Applicant did not raise the allegation in his

state post-conviction proceeding and, therefore, he must show that the claim is

“substantial” under Martinez v. Ryan, 566 U.S. 1 (2012), in order to demonstrate cause

                                              39
to excuse the procedural default. 10 (Docket No. 57 at 12-14).

        Upon review of the state court record, the Court finds that the ineffective

assistance claim is not substantial under Martinez, and, alternatively, that the claim

lacks merit under a de novo standard of review. See Moore v. Schoeman, 288

F.3d1231, 1235 (10th Cir. 2000) (recognizing that the federal habeas court can dismiss

an unexhausted claim on the merits where all of the applicant’s claims are subject to

dismissal on the merits); Snow, 474 F.3d at 717 (“We can avoid deciding procedural bar

questions where claims can readily be dismissed on the merits”).

        Applicant’s claim fails on the prejudice prong of the Strickland inquiry. Under

Colorado law, a “mistrial is the most drastic of remedies that should only be granted

when the prejudice to the accused is too substantial to be remedied by other means.”

People v. Santana, 255 P.3d 1126, 1132 (Colo. 2011). The state court record

demonstrates that, at the conclusion of the prosecution’s rebuttal argument, defense

counsel objected that the prosecution was “switching the burden,” but the trial court

overruled the objection. (R., 4/30/08 Trial Tr. at 865). Further, the jury was twice

instructed on the burden of proof and it is presumed, under Richardson, 481 U.S. at

206, that jurors follow their instructions. Given these circumstances, Applicant has

failed to demonstrate a reasonable probability that the trial court would have granted a

defense motion for a mistrial following the prosecution’s rebuttal closing argument.


10 In Martinez, the Supreme Court held that where a state permits a defendant to challenge the
assistance of trial counsel only in a post-conviction proceeding, then the absence of post-conviction
counsel, or ineffective assistance of post-conviction counsel, in an “initial review collateral proceeding”
can constitute cause for the habeas petitioner's default of a “substantial” claim of ineffective assistance of
trial counsel. 566 U.S. at 13-14. Applicant was not represented by counsel in conjunction with his filing
of a state post-conviction motion in the trial court. (See Docket No. 17-1 at 53).
                                                      40
Applicant’s speculation that he may have been prejudiced by counsel’s failure to

request a mistrial is insufficient under Strickland. See Ellis v. Raemisch, 872 F.3d

1064, 1084 (10th Cir. 2017) (mere speculation that a defendant has been prejudiced by

counsel’s conduct is insufficient to meet the Strickland standard); Byrd v. Workman, 645

F.3d 1159, 1168-69 (10th Cir. 2011) (“[M]ere speculation is not sufficient to satisfy [the

prejudice prong of the Strickland inquiry]”) (internal citation omitted).

       Sub-claim 3(g) is dismissed.

V. Request for an Evidentiary Hearing

       Applicant requests an evidentiary hearing on the claims raised in the Amended

Application. (Docket No. 4 at 8; Docket No. 69 at 17).

       Where a state habeas petitioner has presented his claims to the state courts and

the federal habeas court has determined that he is not entitled to relief under § 2254(d),

there is no basis for the federal court to grant an evidentiary hearing. See Pinholster,

563 U.S. at 181-82; see also Christian v. Farris, No. 17-6069, 701 F. App’x 717, 721

(10th Cir. July 7, 2017) (where habeas petitioner failed to “overcome the limitation of

§ 2254(d)(1) on the record that was before that state court,” no evidentiary hearing is

warranted) (quoting Pinholster). Moreover, a claim does not warrant an evidentiary

hearing if it is capable of resolution on the record. See Torres v. Mullin, 317 F.3d 1145,

1161 (10th Cir. 2003).

       All but one of the claims asserted in the amended application were resolved on

the merits by the Colorado Court of Appeals, and this Court has determined, pursuant to

§ 2254(d), that the state appellate court’s resolution of the claims was not contrary to, or

                                              41
an unreasonable application of clearly established Federal law. The remaining claim

was resolved under a de novo standard of review based on the state court record.

Therefore, Applicant is not entitled to an evidentiary hearing.

VI. ORDERS

       For the reasons discussed above, it is

       ORDERED that the Amended Application for a Writ of Habeas Corpus Pursuant

to 28 U.S.C. ' 2254 (Docket No. 4), filed pro se by Brian C. Straub, is DENIED and this

action is DISMISSED WITH PREJUDICE. It is

       FURTHER ORDERED that no certificate of appealability shall issue because

Applicant has not made a substantial showing of the denial of a constitutional right. 28

U.S.C. ' 2253(c)(2); Fed. R. Governing Section 2254 Cases 11(a); Slack v. McDaniel,

529 U.S. 473, 483-85 (2000).


       Dated this 29th day of July, 2019.

                                                  BY THE COURT:



                                                  _______________________
                                                  William J. Martínez
                                                  United States District Judge




                                             42
